                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


James Daniel Hobgood

     v.                                       Case No. 20-cv-156-LM

Northwest Arkansas Newspapers, LLC




                                   ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 3, 2020.


                                       ____________________________
                                       Landya B. McCafferty
                                       Chief Judge

Date: March 27, 2020


cc: James Daniel Hobgood, pro se
